Citation Nr: 0300904	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  96-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to jet fuel in 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1971.  He died in June 1992.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1994 by the 
Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The decision denied 
service connection for the cause of the veteran's death.

The Board remanded the case for additional development in 
July 1997 and December 1999.  In December 1999, the Board 
also denied service connection for the cause of death 
based on a theory that the death was due to exposure to 
radiation in service.  A hearing was held at the Board in 
October 2000 before the undersigned Member of the Board.  
The Board again remanded the case in December 2000.  The 
requested development has since been completed, and the 
case is now ready for appellate review.  

The Board notes that the appellant's representative 
requested in a memorandum dated in July 2002 that the 
appellant's claim for service connection for the cause of 
death due to radiation exposure be readjudicated under new 
rules for cases involving radiation exposure.  The Board 
refers that request to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
service connection for the cause of the veteran's death 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain 
on her behalf.

2.  The evaluation of the claim does not involve a 
question of medical complexity or controversy.

3.  The veteran died in June 1992 due to acute myelogenous 
leukemia.

4.  During the veteran's lifetime, service connection was 
in effect for a spastic duodenal cap with vomiting, rated 
as 10 percent disabling; scars from a laceration of the 
face, rated as 10 percent disabling; hearing loss with 
alleged tinnitus, right, rated as noncompensably 
disabling; and a varicocele of the right testicle rated as 
noncompensably disabling.

5.  The acute myelogenous leukemia was not present until 
many years after the veteran's separation from service.  

6.  The preponderance of the evidence shows that the 
veteran's acute myelogenous leukemia was not caused by 
exposure to jet fuel in service.

7.  Service connected disability played no role in the 
events leading to the veteran's death.



CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert 
is not warranted.  38 U.S.C.A. § 7109 (West 1991).

2.  Acute myelogenous leukemia was not incurred in 
service, aggravated by service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1133 (West 1991 and Supp. 2002 ); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310, 3.311 (2002).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.311, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  The 
Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental 
statements of the case (SSOCs) and letters sent to the 
appellant informed her of the information and evidence 
needed to substantiate the claim and complied with the 
VA's notification requirements.  The communications 
provided the appellant with an explanation of what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The SSOC 
dated in December 2001 specifically addressed the 
requirements of the VCAA.  The basic elements for 
establishing service connection for the cause of death 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had two hearings.  The RO 
made appropriate efforts to attempt to obtain all relevant 
evidence identified by the appellant.  The evidence 
includes the veteran's service medical records, post 
service treatment records pertaining to his fatal illness, 
and a copy of his death certificate.  There are also 
opinions from physicians regarding the likelihood that the 
death was due to exposure to jet fuel in service.  The 
representative has requested an advisory/independent 
medical opinion.  Under 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 3.328, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory 
medical opinion may be obtained from one or more medical 
experts who are not employees of VA.  The Board finds, 
however, that evaluation of the present claim does not 
involve a question of medical complexity or controversy.  
The VA opinion which has already been obtained is 
sufficient to evaluate the issue on appeal.  Accordingly, 
a medical opinion from an independent medical expert is 
not warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify and assist the claimant 
in this case.  Further development and further expending 
of the VA's resources are not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Factual Background.

As noted above, the veteran had active service from August 
1951 to August 1971.  His DD 214 reflects that his 
military occupational specialty in the United States Air 
Force was In-flight Refueling Technician.  

The veteran's death certificate discloses that he died in 
June 1992 at the age of 61 years as a result of acute 
myelogenous leukemia due to or as a consequence of 
myelodysplasia.  The leukemia was reported as having an 
onset of 6 months prior to death, while the myelodysplasia 
was reported to have had an onset one and a half years 
prior to death.  The death certificate does not contain 
any indication that the leukemia was related to the 
veteran's period of service which ended over 20 years 
earlier.  

The veteran's service medical records do not contain any 
references to leukemia.  Neither the report of medical 
history given by the veteran in April 1971 for the purpose 
of his separation from service, nor the report of a 
medical examination conducted at that time contains any 
references to leukemia.  The report of a medical 
examination conducted by the VA in March 1972 is also 
negative for references to leukemia.  

Leukemia was first diagnosed many years after service.  A 
private medical record dated in May 1992 from the Florida 
Hospital shows that the veteran had been seen initially in 
November 1990 and had been found to have a pre-leukemic 
syndrome.  By December 1991, he had full blown leukemia.  
Neither that record, nor any other treatment record 
contains any indication that the veteran's leukemia was 
related to service.  

At the time of his death, service connection had been 
granted for a spastic duodenal cap with vomiting, rated as 
10 percent disabling; scars from a laceration of the face, 
rated as 10 percent disabling; hearing loss with alleged 
tinnitus, right, rated as noncompensably disabling; and a 
varicocele of the right testicle rated as noncompensably 
disabling.

During a hearing held at the RO in August 1996, the 
appellant expressed her belief that the veteran's death 
resulted from exposure to ionizing radiation and chemicals 
such as benzene.  She stated that the smell of fuel on his 
flight suits was strong when he returned home from flight 
missions.  She said that she had to wash them over and 
over to get the smell out.  She also reported that in 1955 
he had been diagnosed in service with pernicious anemia.  
She said that no tests were done at that time to determine 
whether he had contracted leukemia.  

A memorandum from the Chief of Occupational Medicine at 
the Air Force Medical Operations Agency dated in July 1998 
contains the following information:

In response to the subject claim, our office 
contacted HSC/OEBD, the office responsible for 
historical radiation dosimetry information for 
the Air Force.  Their response is attached.  
Regarding occupational exposure to other 
chemicals, I reviewed the information attached by 
the claimant's wife, with particular attention to 
the statement that the claimant would "come home 
very dirty with fuel, dust and exhausted from the 
conditions."  Unfortunately, our medical office 
does not have qualitative or quantitative 
information from this time period.  While the 
development of Acute Myelogenous Leukemia from 
occupational exposure to benzene (a constituent 
of raw jet fuel during this period) is possible 
if an exposed worker were to be routinely soaked 
with jet fuel, I cannot confirm that these were 
the usual working conditions during this time 
period.  I have, therefore, discussed this matter 
with AF/ILSP (Col Gunselman), for appropriate 
guidance from a managerial perspective.  He 
suggested I forward this inquiry to the Air 
Mobility Command Logistics Directorate for a 
response (as this is the major command which 
currently has most of the personnel who used to 
perform the type of work [the veteran] performed 
during his military service).  I anticipate Air 
Mobility Command will provide you a response 
under separate cover concerning whether the usual 
circumstances of fuel exposure during the time 
period in question were as described by the 
claimant's wife.

A letter dated in January 2000 from the Chief of the 
Aircrew Standards and Evaluations Division in the 
Directorate of Operations in the United States Air Force 
contains the following information:

My staff of KC-135 experts feel current 
directives and job requirements preclude a boom 
operator from routinely coming in direct contact 
or being exposed to any fuel carried or serviced 
into the KC-135.  However, years ago the inflight 
refueling technician (Boom Operator) was involved 
with servicing aircraft before or after the 
mission and sometimes both.  We spoke to several 
retired boom operators as well as our own staff 
experts and we can safely say that there were 
occasions, in the past, when an individual 
servicing the aircraft or draining sumps could 
get jet fuel down his sleeve or the side of his 
uniform.  Normal fuel exposure for a KC-135 Boom 
Operator in the 50s and 60s can be stated as 
highly possible, but rarely to the point of being 
routinely soaked.

The appellant testified during a hearing held at the Board 
before the undersigned Member of the Board in October 
2000.  The appellant stated that the veteran was not 
diagnosed with leukemia until 1991.  She stated that in 
service he worked as a boom operator during inflight 
refueling.  She said that this resulted in his flight suit 
being soaked with fuel.  She expressed her opinion that 
these circumstances caused the veteran's death.  

Finally, a VA medical opinion dated in February 2000 
contains the following information:

The C-file was reviewed.  The veteran's cause of 
death was acute myelogenesis leukemia.  Veteran 
did work as an in-flight refueling technician 
during his military service from August 1951 to 
August 1971.  He clearly had some exposure to jet 
fuel during his service.  I reviewed the most 
recent statement of the International Agency for 
Research on Cancer, if they've evaluated whether 
jet fuel exposure is a carcinogen for humans.  
Their conclusion is that the evidence is 
inadequate to assess the carcinogenicity of jet 
fuel in humans or experimental animals.  Thus, it 
is impossible to make a statement that the 
veteran's jet fuel exposure caused his 
myelogenesis leukemia without resorting to 
conjecture.  

III.  Legal Analysis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such 
as a malignant tumor is manifest to a compensable degree 
within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The VA regulation pertaining to claims for service 
connection for the cause of death, 38 C.F.R. § 3.312, 
provides as follows: 

    (a) General.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such 
disability was either the principal or a contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory 
cause of death is inherently one not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be 
shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.
    (4) There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature.

The appellant is entitled to service connection for the 
cause of the veteran's death if she can establish that a 
disability incurred or aggravated by service, or 
proximately due to or the result of service connected 
disability, either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The evidence which is of record shows that the disorders 
listed on the death certificate were not present until 
many years after the veteran's separation from service.  
The Board notes that the veteran's service medical records 
do not contain any references to leukemia.  Certain 
diseases, including chronic lymphocytic leukemia, have 
been designated as chronic and, absent affirmative 
evidence to the contrary, will be presumed service 
connected when manifested to a degree of 10 percent within 
one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  In this case, however, there is no evidence that 
the fatal leukemia which caused the veteran's death was 
present until many years after he was separated from the 
service.  The earliest post service medical treatment 
records contained in the claims file reflecting the 
presence of leukemia are dated in 1990.  There is also no 
probative evidence that any service connected disability 
was a factor in the events leading to his death.

The Board notes that medical opinions were obtained 
regarding whether the veteran's leukemia was attributable 
to his jet fuel exposure in service.  The Board finds that 
the preponderance of the evidence on that issue is against 
the appellant's claim.  Although the memorandum from the 
Chief of Occupational Medicine at the Air Force Medical 
Operations Agency dated in July 1998 contains a statement 
which is to the effect that the development of Acute 
Myelogenous Leukemia from occupational exposure to benzene 
(a constituent of raw jet fuel during this period) is 
possible if an exposed worker were to be routinely soaked 
with jet fuel, a subsequent letter from the Air Force 
dated in January 2000 indicates that such a degree of 
exposure would be rare.  In addition, the VA medical 
opinion of February 2000 weighs against the claim as the 
author concluded that it is impossible to make a statement 
that the veteran's jet fuel exposure caused his 
myelogenesis leukemia without resorting to conjecture.  

To the extent that the appellant offers her own opinion 
that an injury or disease in service caused the veteran's 
death, that contention is not corroborated by competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Van Slack v. Brown, 5 Vet. App. 499, 501 
(1993) (holding that a veteran's widow was not capable of 
testifying as to matters involving medical causation such 
as the cause of the veteran's death).  

In summary, the evidence shows that the leukemia which 
resulted in the veteran's death was not present during 
service or manifested within one year after service.  
Moreover, the preponderance of the evidence shows that it 
was not caused by jet fuel exposure in service.  
Accordingly, the Board concludes that service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

